DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

             A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 
Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2018/0175915) in view of Wernersson et al (US 2020/0358509).

           Re claim 1, Zhang teaches of a method for virtual port mapping of a massive MIMO (Figures 1 – 3), the massive MIMO including a plurality of transceiver units (TXRUs, #124,  Fig.1, #224, Fig.2), wherein the method comprises: mapping at least one transceiver unit (TXRU, #124,  Figures 1 – 2) in the massive MIMO (massive MIMO, Paragraphs 0001 – 0002) to a virtual port (Fig.3c, subarray, Paragraphs 0264 – 0265) through hybrid beamforming (precoding matrix W, #140 or #240, and analog beamforming in #125, Figures 1 – 2, Paragraphs 0004 and 0026) (paragraph 0017), the hybrid beamforming including performing analog beamforming on the at least one transceiver unit (analog beamforming in #125, Fig.1, #225, Fig.2, Paragraphs 0004 and 0026); performing digital precoding (digital precoding, W, #140 or #240, Figures 1 – 2) based on the virtual port (#417 – #419, Fig.4) on the at least one transceiver unit (TXRU, #124 or #224,  Figures 1 – 2) after the analog beamforming (analog beamforming in #125, Fig.1, #225, Fig.2, and after the UE feedback, #186 or #286, Figures 1 – 2). However, Zhang does not specifically teach of determining one or more virtual port modes for the massive MIMO according to user distribution of the user equipment devices of at least one cell served by the massive MIMO.
           Wernersson teaches of determining one or more virtual port modes (Paragraphs 0127, 0132, 0148 and 0197) for the MIMO according to user distribution of the user equipment devices of at least one cell served by the MIMO (user distribution, Paragraph 0196, granularities, Paragraphs 0038 – 0041 and 0196 – 0198).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined one or more virtual port modes for the massive MIMO according to user distribution of the user equipment devices of the cell so as to reduce the amount of overhead.

           Re claim 13, Zhang teaches of a base station for virtual port mapping of massive MIMO, wherein the base station comprises the mapping device according to claim 7 (eNB, Figures 1 – 2 and BS, Fig.5).

           Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Wernersson in view of Moon et al (US 2016/0337017).

           Re claim 3, Zhang and Wernersson teach all the limitations of claim 1 as well as Zhang teaches of wherein the method further comprises: determining hybrid beamforming  corresponding to the at least one transceiver unit in the massive MIMO (phase shifters, adder for analog beamforming, Paragraphs 0004 and 0026 and precoding matrix W, Paragraphs 0005 and 0031); the mapping the at least one transceiver unit to the virtual port further comprises: mapping the at least one transceiver unit to the virtual port through hybrid beamforming (as shown in Figures 1 – 2). However, Zhang and Wernersson do not specifically show of the hybrid beamforming weight.
            Moon teaches of determining hybrid beamforming weight corresponding to at least one transceiver unit in MIMO (v and w, Figures 4 – 7); wherein the mapping to a virtual port comprises: mapping the at least one transceiver unit (TXRU, Figures 4 – 7) to a virtual port (subarrays, Figures 4 – 5) through hybrid beamforming according to the hybrid beamforming weight (v and w, Figures 4 – 7).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used hybrid beamforming weights to steer the response of the antenna(s) to a specified arrival direction or set of directions and perform the hybrid beamforming of Zhang.

           Re claim 4, Zhang, Wernersson and Moon teach all the limitations of claim 3 as well as Moon teaches of wherein the hybrid beamforming weight comprises at least one analog beamforming weight corresponding to the at least one transceiver unit (v and w, Figures 4 – 7) and/or at least one digital precoding weight corresponding to the at least one transceiver units.
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used analog beamforming weights to steer the response of the antenna(s) to a specified arrival direction or set of directions and perform the hybrid beamforming of Zhang.

           Re claim 15, Zhang and Wernersson teach all the limitations of claim 1 as well as Zhang discloses of a computer device comprising: one or more processors (#520, Fig.5) but does not specifically disclose of a memory configured to store one or more computer programs; the one or more computer programs, when executed by the one or more processors, cause the one or more processors to implement the method of claim 1.
           Moon teaches of a computer device (Fig.10) comprising: one or more processors (#110, Fig.10); a memory configured to store one or more computer programs (#120, Fig.10); the one or more computer programs, when executed by the one or more processors, cause the one or more processors to implement the method (Paragraphs 0134 – 0135). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the device of Zhang comprise one or more processors and a memory to efficiently to implement the method.

           Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Wernersson in view of Song et al (US 2018/0006697).
 
           Re claim 14, Zhang and Wernersson teach all the limitations of claim 1 except of a computer readable storage medium having computer readable instructions stored therein which, when executed by one or more devices, cause the devices to perform the method according to claim 1.
               Song teaches of a computer readable storage medium having computer readable instructions stored therein which, when executed by one or more devices, cause the devices to perform a method (Paragraphs 0048 and 0050).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a non-transitory computer-readable medium storing computer-executable instructions for a user equipment for its storage capacity, portability, where data cannot be changed and for preventing accidental erasure of programs or files.

           Claims 7 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wernersson and further in view of Moon.

           Re claim 7, Zhang teaches of a mapping device for virtual port mapping of a massive MIMO (Figures 1 – 3), the massive MIMO including a plurality of transceiver units (TXRUs, #124,  Fig.1, #224, Fig.2), wherein the mapping device comprises: at least one processor configured to execute computer readable instructions to cause the mapping device to: map at least one transceiver unit (TXRU, #124, #228,  Figures 1 – 2) of the plurality of transceiver units in the massive MIMO (TXRUs, #124, #228, Figures 1 – 2) to a virtual port through hybrid beamforming (precoding matrix W, #140 or #240, and analog beamforming in #125, Figures 1 – 2, Paragraphs 0004 and 0026) (paragraph 0017) (virtual port mapping as shown in Fig.3c), the hybrid beamforming including performing analog beamforming on the at least one transceiver unit (analog beamforming in #125, Fig.1, #225, Fig.2, Paragraphs 0004 and 0026); perform digital precoding (digital precoding, W, #140 or #240, Figures 1 – 2) based on the virtual port (#417 – #419, Fig.4) on the at least one transceiver unit (TXRU, #124 or #224,  Figures 1 – 2) after the analog beamforming (analog beamforming in #125, Fig.1, #225, Fig.2, and after the UE feedback, #186 or #286, Figures 1 – 2). However, Zhang does not specifically teach of a memory having computer readable instructions stored. Zhang does not specifically teach of determining one or more virtual port modes for the massive MIMO according to user distribution of the user equipment devices of at least one cell served by the massive MIMO.
           Wernersson teaches of determining one or more virtual port modes (Paragraphs 0127, 0132, 0148 and 0197) for the MIMO according to user distribution of the user equipment devices of at least one cell served by the MIMO (user distribution, Paragraph 0196, granularities, Paragraphs 0038 – 0041 and 0196 – 0198).
           Moon teaches of memory having computer readable instructions stored thereon and at least one processor configured to execute computer readable instructions to operate the device (Figures 10 – 11, Paragraphs 0132 – 0141).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined one or more virtual port modes for the massive MIMO according to user distribution of the user equipment devices of the cell so as to reduce the amount of overhead. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device comprise a processor and a memory configured to store program instructions to be executed by the processor for reducing memory latency and increasing bandwidth.

           Re claim 9, Zhang, Wernersson and Moon teach all the limitations of claim 7 as well as Moon teaches of determining hybrid beamforming corresponding to the at least one transceiver unit in the massive MIMO (phase shifters, adder for analog beamforming, Paragraphs 0004 and 0026 and precoding matrix W, Paragraphs 0005 and 0031); and performing the mapping the at least one transceiver unit to a virtual port through hybrid beamforming (as shown in Figures 1 – 2). Moon further teaches of determining hybrid beamforming weight corresponding to at least one transceiver unit in MIMO (v and w, Figures 4 – 7); wherein the mapping to a virtual port comprises: mapping the at least one transceiver unit (TXRU, Figures 4 – 7) to a virtual port (subarrays, Figures 4 – 5) through hybrid beamforming according to the hybrid beamforming weight (v and w, Figures 4 – 7).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used hybrid beamforming weights to steer the response of the antenna(s) to a specified arrival direction or set of directions and perform the hybrid beamforming of Zhang.

           Re claim 10, Zhang, Wernersson and Moon teach all the limitations of claim 9 as well as Moon teaches of wherein the hybrid beamforming weight comprises at least one analog beamforming weight corresponding to the at least one transceiver unit (v and w, Figures 4 – 7) and/or at least one digital precoding weight corresponding to the at least one transceiver units.
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used analog beamforming weights to steer the response of the antenna(s) to a specified arrival direction or set of directions and perform the hybrid beamforming of Zhang.

Allowable Subject Matter

             Claims 5 – 6 and 11 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633